2019 IL App (2d) 180250
                                  No. 2-18-0250
                            Opinion filed June 21, 2019
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

RICHARD DOE,                           ) Appeal from the Circuit Court
                                       ) of Kendall County.
      Plaintiff-Appellant,             )
                                       )
v.                                     ) No. 17-L-38
                                       )
JOHN DENNIS HASTERT,                   ) Honorable
                                       ) Robert P. Pilmer,
      Defendant-Appellee.              ) Judge, Presiding.
____________________________________________________________________________

       JUSTICE McLAREN delivered the judgment of the court, with opinion.
       Justices Jorgenson and Burke concurred in the judgment and opinion.

                                           OPINION

¶1     Plaintiff, Richard Doe, appeals the dismissal of his four-count complaint alleging battery,

false imprisonment, negligent infliction of emotional distress, and intentional infliction of

emotional distress arising from a sexual assault committed by defendant, John Dennis Hastert,

when plaintiff was a child.     The trial court dismissed plaintiff’s complaint, agreeing with

defendant’s assertion that plaintiff’s cause of action was barred by the statute of limitations.

Plaintiff argues that the trial court erred because the limitations period was delayed or tolled by

(1) the discovery rule, (2) fraudulent concealment, (3) equitable estoppel, (4) equitable tolling,

and (5) public policy. For the following reasons, we affirm.

¶2                                    I. BACKGROUND
2019 IL App (2d) 180250


¶3      On May 26, 2017, plaintiff filed a complaint against defendant. Plaintiff’s complaint

contained four counts. Defendant filed a motion to dismiss (735 ILCS 5/2-619(a)(5) (West

2016)). The trial court dismissed the action, determining that plaintiff’s claims were barred by

the statute of limitations for personal-injury claims (id. § 13-202). Plaintiff filed a motion to

reconsider, which the trial court denied.

¶4                                      A. Plaintiff’s Complaint

¶5          The following facts are alleged in plaintiff’s complaint and we accept them as true for

purposes of our review of the ruling on defendant’s motion to dismiss See Parks v. Kownacki,

193 Ill. 2d 164, 167-68 (2000). During the spring or summer of 1973 or 1974, when plaintiff

was 9 or 10 years old, 1 plaintiff was riding his bike along Game Farm Road. Plaintiff stopped at

the Game Farm Building to use the bathroom. While plaintiff was in a bathroom stall, sitting on

the toilet, he heard a male voice mutter something outside the stall door. Suddenly, the stall door

opened and defendant entered the stall. Defendant’s genitals were exposed. Defendant grabbed

plaintiff by the neck, bent plaintiff over the toilet, and forcefully sodomized plaintiff. After the

sexual assault, defendant left the bathroom. Plaintiff saw defendant’s face at that time but did

not recognize him.

¶6          Several weeks later, while plaintiff was in gym class at Yorkville Grade School, he saw

a large man enter and walk toward the gym teacher. Plaintiff recognized the man as defendant.

The sight of defendant caused plaintiff to shake and cry. Defendant spoke with the gym teacher

and then defendant approached plaintiff. Defendant took plaintiff by the neck and led him into

the hallway. In the hallway defendant dropped to his knees and asked plaintiff if he had told


        1
            Plaintiff acknowledges that he was born in 1964; however, he does not reveal his birth

date.


                                                 -2-
2019 IL App (2d) 180250


anyone about the assault. Plaintiff, still crying, said no. Defendant warned plaintiff against

reporting the assault and threatened him, saying that defendant’s father was the sheriff and that if

plaintiff told anyone about the assault plaintiff’s parents would be put in jail.

¶7      The events caused plaintiff severe mental and emotional distress, interfering with his

daily life and preventing him from fully processing the sexual assault and the short- and long-

term injuries caused by the assault. It was not until 1984 or 1985, when plaintiff was 20 or 21

years old, that he began to comprehend the scope of defendant’s malevolent acts against him. At

that time, plaintiff went to the Kendall County State’s Attorney’s Office, where he intended to

report the crime. Plaintiff spoke with Kendall County State’s Attorney Dallas C. Ingemunson.

Unbeknownst to plaintiff, Ingemunson was an associate of defendant’s. Ingemunson had been

defendant’s personal attorney, he and defendant were business partners in various ventures, and

he played a prominent role in defendant’s political career.

¶8      When plaintiff told Ingemunson what defendant had done to him, Ingemunson

threatened to charge plaintiff with a crime and accused plaintiff of slandering defendant’s name.

“Upon information and belief [Ingemunson’s] threats were intended to prevent plaintiff from

discovering the full extent of the crimes committed against him” and were made for defendant’s

benefit. Ingemunson’s threats caused plaintiff further mental and emotional distress. As a result,

plaintiff was traumatized, repressed the sexual assault, and was intimidated into silence.

¶9      A short time thereafter, defendant was elected to the United States House of

Representatives and, subsequently, became Speaker of the House. Defendant’s prominence

caused plaintiff to further withdraw and attempt to suppress his memories of the sexual assault.

Defendant’s position, coupled with the multiple threats against plaintiff and his family,

intimidated plaintiff and precluded him from speaking with anyone regarding whether he might

have a civil claim against defendant.

                                                 -3-
2019 IL App (2d) 180250


¶ 10        In May 2015, defendant was indicted and federal law enforcement officials stated that

defendant was believed to have paid $1.7 million to conceal his sexual abuse of a former student.

Shortly thereafter, news stories circulated regarding accusations of defendant’s abuse of

underage male students. When plaintiff learned of these stories, he began to fully understand

what had happened to him, including that he might have a claim against defendant for his

injuries.

¶ 11    Based on these facts, plaintiff alleged four counts of liability against defendant: battery,

false imprisonment, negligent infliction of emotional distress, and intentional infliction of

emotional distress.

¶ 12                            B. Defendant’s Motion to Dismiss

¶ 13        On September 12, 2017, defendant filed a motion to dismiss under section 2-619(a)(5)

of the Code of Civil Procedure (the Code) (id. § 2-619(a)(5)), alleging that plaintiff’s claims

were barred by the 2-year statute of limitations for personal-injury actions and by the 12-year

statute of repose. The alleged abuse occurred in 1973 or 1974. Plaintiff turned 18 in 1982;

however, he did not file a complaint until 2017, more than 30 years later. Defendant alleged that

the complaint makes clear that plaintiff was aware of his claims in 1984 or 1985, after he had

turned 18. Defendant also alleged that the discovery rule did not save plaintiff’s claims, because

he had actual knowledge of them in 1984 or 1985. Similarly, because nothing was concealed

from plaintiff, his claims were not tolled under the theory of fraudulent concealment. Plaintiff

alleged that he was aware of all the facts giving rise to his cause of action after he had turned 18.

Finally, the statute of repose barred plaintiff’s claims even if the statute of limitations did not,

because plaintiff reached the age of 30 decades before he filed his complaint.

¶ 14    On October 10, 2017, plaintiff filed his response to defendant’s motion to dismiss,

alleging and arguing the following. The limitations period was tolled by the actions of defendant

                                                -4-
2019 IL App (2d) 180250


and those acting on his behalf, under the theory of equitable estoppel. Plaintiff cited section 13-

202.2(d-1) of the Code (id. § 13-202.2(d-1)) (the limitations period for childhood sexual abuse

does “not run during a time period when the person abused is subject to threats, intimidation,

manipulation, or fraud perpetrated by the abuser or by any person acting in the interest of the

abuser”)). Further, the statute of repose was repealed before plaintiff’s claims were barred. The

statute of repose for claims of childhood sexual abuse required claims to be brought before the

victim’s thirtieth birthday.   Effective January 1, 1994, the statute of repose was repealed.

Because plaintiff was born in 1964, the repose period had not run on his claims prior to the

statute’s repeal and, therefore, his claims were not barred.

¶ 15                      C. Plaintiff’s Motion to Compel Discovery

¶ 16   On November 16, 2017, plaintiff filed a motion to compel discovery of defendant.

Plaintiff alleged that defendant had failed to provide any responses to the written discovery

requests that plaintiff issued on September 29, 2017. Rather, on October 27, 2017, defendant

had provided objections to all of plaintiff’s requests. Defendant asserted that discovery was

premature, due to his pending motion to dismiss.

¶ 17                            D. Trial Court’s Judgment

¶ 18   On November 20, 2017, the trial court dismissed plaintiff’s complaint with prejudice, as

barred by the statute of limitations. The trial court also ruled that plaintiff’s motion to compel

discovery was moot due to the court’s order dismissing plaintiff’s complaint. On December 20,

2017, plaintiff filed a motion to reconsider, which the trial court denied on February 27, 2018.

On March 29, 2018, plaintiff filed his notice of appeal.

¶ 19                                      II. ANALYSIS

¶ 20                                A. Standard of Review



                                                -5-
2019 IL App (2d) 180250


¶ 21     Defendant’s motion to dismiss plaintiff’s complaint was brought pursuant to section 2-

619(a)(5) of the Code (id. § 2-619(a)(5)). When deciding a section 2-619 motion, a court accepts

all well-pleaded facts in the complaint as true, and the court will grant the motion when it

appears that no set of facts can be proved that would allow the plaintiff to recover. Moon v.

Rhode, 2016 IL 119572, ¶ 15. Specifically, section 2-619(a)(5) provides that a defendant is

entitled to a dismissal if the “action was not commenced within the time limited by law.” 735

ILCS 5/2-619(a)(5) (West 2016). We review de novo an order granting a section 2-619 motion.

Moon, 2016 IL 119572, ¶ 15.

¶ 22                                B. The Statute of Limitations

¶ 23     Plaintiff argues that, although he turned 18 in 1982, the trial court erred by dismissing his

complaint, because the discovery rule delayed the limitations period. Plaintiff contends that the

period “did not start to run until 1984 or 1985, shortly before he visited the State Attorney’s

office. That is when, as alleged in his complaint *** he began to discover his injuries and their

relation to [defendant’s] sexual assault on him as a child.” Defendant argues that the complaint

is barred by the statute of limitations because plaintiff failed to file his complaint within two

years of discovering that he had been sexually abused and that he had been harmed by that abuse.

¶ 24     Initially, we note that defendant claims that plaintiff has forfeited this issue because he

failed to raise it in his response to defendant’s motion to dismiss. However, plaintiff raised the

discovery rule during the hearing on the motion to dismiss. Thus, plaintiff has not forfeited the

issue.

¶ 25     To analyze plaintiff’s argument that his claims were timely under the statute of

limitations and the discovery rule, we must first determine which particular statute of limitations

applies to plaintiff’s claims. We believe that the general statute of limitations applicable to

personal-injury claims applies.

                                                 -6-
2019 IL App (2d) 180250


¶ 26   Prior to January 1, 1991, claims of personal injury resulting from childhood sexual abuse

were governed by the two-year limitations period for personal-injury claims. 735 ILCS 5/13-202

(West 2016); Clay v. Kuhl, 189 Ill. 2d 603, 608 (2000). On January 1, 1991, the legislature

adopted section 13-202.2 of the Code (Pub. Act 86-1346 (eff. Jan. 1, 1991)), which codified a

two-year statute of limitations for childhood sexual abuse cases and incorporated the common-

law discovery rule. Wisniewski v. Diocese of Belleville, 406 Ill. App. 3d 1119, 1173 (2011)

(section 13-202.2 codifies the common-law discovery rule). Under the express terms of section

13-202.2(b), the two-year limitations period does not begin to run until the victim “discovers or

through the use of reasonable diligence should discover” that the abuse occurred and that the

abuse caused the personal injury. Ill. Rev. Stat. 1991, ch. 110, ¶ 13-202.2(b) (now 735 ILCS

5/13-202.2(b) (West 2016) (20-year limitations period)).

¶ 27   In the present case, however, if the limitations period expired on plaintiff’s cause of

action under the common-law discovery rule, it did so prior to the enactment of section 13-

202.2(b) of the Code. Accordingly, in analyzing the timeliness of plaintiff’s claims, we will

apply the general statute of limitations applicable to personal-injury claims and the common-law

discovery rule. See Doe A. v. Diocese of Dallas, 234 Ill. 2d 393, 409 (2009).

¶ 28   An action for personal injury must be filed “within 2 years next after the cause of action

accrued.” 735 ILCS 5/13-202 (West 2016). If the plaintiff is a minor, “he or she may bring the

action within 2 years after the person attains the age of 18 years.” Id. § 13-211.

¶ 29                         1. The Common-Law Discovery Rule

¶ 30   Under the common-law discovery rule, the limitations period begins to run when the

party seeking relief both (1) knows or reasonably should know of his injury and (2) knows or

reasonably should know that it was wrongfully caused.           Parks, 193 Ill. 2d at 176.   The

limitations period begins running even if the plaintiff does not know that the misconduct was

                                                -7-
2019 IL App (2d) 180250


actionable. Id. Whether the discovery rule applies is generally a question of fact but may be

determined as a matter of law when the answer is clear from the pleadings. Clay, 189 Ill. 2d at

609-10.

¶ 31    In Clay, the plaintiff, born in 1964, admitted that she knew of the abuse when it occurred

in the 1970s but alleged that she did not realize that her “ ‘sexual encounters’ ” with the

defendant had caused her later psychological injuries until 1994. Id. at 605-06, 609. The

plaintiff did not file suit until 1996, alleging that the discovery rule saved her otherwise untimely

complaint. Id. at 609-10. The supreme court disagreed, holding that the plaintiff’s complaint

was untimely under the discovery rule. Id. at 610. The supreme court noted that the plaintiff

alleged that she “was aware of the abuse as it occurred” and did not allege that “she repressed her

memories of the abuse.” Id. The court went on to hold that, because the allegations in the

complaint “show that the plaintiff was always aware of the misconduct charged, and the absence

of any contrary assertion that the plaintiff repressed memories of the abuse, we believe that the

plaintiff’s action must be considered untimely under the discovery rule.” Id. The court rejected

the claim that the plaintiff’s alleged failure to fully discover the nature of her injuries was

sufficient to delay the running of the limitations period. Id. at 611. The court held that “there is

no requirement that a plaintiff must know the full extent of his or her injuries before suit must be

brought under the statute of limitations.” Id. Accordingly, the plaintiff’s complaint was barred

as untimely, because by the time she turned 18 in 1982 she knew of the abuse (which was

tantamount to knowing that she was injured) and knew that her injury was wrongfully caused,

but she did not file suit until 14 years later. Id. at 610-12.

¶ 32    Similarly, in Parks, the plaintiff alleged that the defendant sexually abused her when she

was 15 through 18 years old, from 1970 through 1973. Parks, 193 Ill. 2d at 177. However, the

plaintiff did not file her complaint until 1995, at least 22 years after she reached 18. Id. The

                                                  -8-
2019 IL App (2d) 180250


plaintiff did not allege that she did not remember that she had been abused; she alleged only that

she failed to make the connection between her injuries and the abuse until 21 years later. Id.

The supreme court held that the plaintiff’s claims were time-barred. Id. at 178. The court

reasoned that the “plaintiff was aware of both the cause and some injury” and that her alleged

failure to understand the connection between the abuse and her other injuries did not delay the

limitations period. Id.

¶ 33   Here, examining plaintiff’s complaint, we conclude that his action is untimely under the

discovery rule. The allegations in plaintiff’s complaint make clear that plaintiff had sufficient

information about his injury and its cause to require him to bring suit within two years after

turning 18. Like the plaintiffs in Clay and Parks, plaintiff in this case did not allege that he did

not remember the abuse, and the allegations in the complaint indicate that plaintiff was aware of

the abuse as it occurred. See id. at 177; Clay, 189 Ill. 2d at 610. Plaintiff’s complaint alleges

that the abuse occurred when plaintiff was 9 or 10 years old, and plaintiff reached the age of

majority in 1982. Therefore, plaintiff had until his twentieth birthday in 1984 to file a complaint.

See 735 ILCS 5/13-211 (West 2016). However, he did not bring the present action until 2017,

when he was approximately 53 years old.

¶ 34   Plaintiff’s alleged failure to fully discover the nature of his injuries was insufficient to

delay the running of the limitations period. “There is no requirement that a plaintiff must know

the full extent of his or her injuries before suit must be brought under the applicable statute of

limitations.” Clay, 189 Ill. 2d at 611. “Accepting the plaintiff’s argument in support of delayed

discovery of the injury would improperly create a subjective standard by which accrual of a

cause of action would have to be measured.” Id. at 613; see also Doe v. Carlson, 2017 IL App

(1st) 160536, ¶ 19 (“knowledge of injury is presumed where the victim was aware of the sexual

abuse as it was occurring”). Given the allegations in plaintiff’s complaint, which show that

                                               -9-
2019 IL App (2d) 180250


plaintiff was always aware of the misconduct charged, and the absence of any assertion that he

repressed memories of the abuse, plaintiff’s action must be considered untimely under the

discovery rule.

¶ 35       Plaintiff cites D.P. v. M.J.O., 266 Ill. App. 3d 1029 (1994), to support his argument that

the discovery rule applies. In D.P., the plaintiffs alleged that, although they were aware that

their father had sexually abused them as minors, they were unaware of the connection between

their psychological symptoms and the abuse until they were 26 and 28 years of age. The

appellate court held that in child sex abuse cases the discovery rule applies to the belated

discovery of the connection between the abuse and the injuries. However, given the later

holdings of our supreme court in Parks and Clay, D.P. is not controlling here. See Parks, 193
Ill. 2d at 178 (the plaintiff’s alleged failure to understand the connection between the abuse and

her injuries did not delay the limitations period); Clay, 189 Ill. 2d at 613 (the plaintiff did not

need to know the full extent and cause of her injuries before the limitations period began to run).

¶ 36       Next, plaintiff contends that the limitations period was tolled until May 2015, when news

of defendant’s alleged molestation of another child became public, due to fraudulent

concealment, equitable estoppel, equitable tolling, and public policy. We will discuss each issue

in turn.

¶ 37                                     2. Fraudulent Concealment

¶ 38       Plaintiff argues that defendant fraudulently concealed plaintiff’s injuries and claims.

Defendant argues that plaintiff has forfeited his fraudulent-concealment argument because he did

not raise it in either his response to defendant’s section 2-619 motion to dismiss or his motion for

reconsideration. We agree with defendant that plaintiff forfeited this argument by failing to raise

it in the trial court. See Guarantee Trust Life Insurance Co. v. Kribbs, 2016 IL App (1st)



                                                 - 10 -
2019 IL App (2d) 180250


160672, ¶ 47 (a party who does not raise an issue in the trial court forfeits the issue and may not

raise it for the first time on appeal).

¶ 39                                      3. Equitable Estoppel

¶ 40    To support a claim of equitable estoppel sufficient to toll a limitations period, a plaintiff

must show that (1) the other parties misrepresented or concealed material facts, (2) the other

parties knew when making the representations that they were not true, (3) the plaintiff did not

know that the representations were untrue when they were made and when the plaintiff relied on

the representations, (4) the other parties intended or reasonably anticipated that the plaintiff

would base his or her decision whether to act on the representations, (5) the plaintiff reasonably

relied on the representations in good faith and to his or her detriment, and (6) the plaintiff would

be prejudiced by the reliance on the representations if the other parties deny their truth. DeLuna

v. Burciaga, 223 Ill. 2d 49, 82-83 (2006). To claim the benefit of equitable estoppel, a plaintiff

must have had no knowledge or means of knowing the true facts, within the applicable

limitations period. Nickels v. Reid, 277 Ill. App. 3d 849, 856 (1996). Further, the “party

claiming the benefit of estoppel cannot shut his eyes to obvious facts, or neglect to seek

information that is easily accessible, and then charge his ignorance to others.” Bank of New York

v. Langman, 2013 IL App (2d) 120609, ¶ 26,

¶ 41    Plaintiff contends that the limitations period was tolled by the doctrine of equitable

estoppel based on the misrepresentations of defendant.            Plaintiff alleged that defendant

threatened him once, “several weeks” after the sexual assault, when plaintiff was 9 or 10 years

old, in 1973 or 1974. Plaintiff did not allege that he had any other contact with defendant after

1974. However, nothing prevented plaintiff from learning the true facts in 1982 when he

reached the age of 18. Accordingly, equitable estoppel does not apply, because plaintiff had



                                                 - 11 -
2019 IL App (2d) 180250


ample time to file his action before the statutory deadline. See Kheirkhahvash v. Baniassadi, 407
Ill. App. 3d 171, 182 (2011).

¶ 42   Plaintiff also contends that the limitations period was tolled by the doctrine of equitable

estoppel based on the misrepresentations of Ingemunson. Defendant counters that Ingemunson’s

alleged threat does not support plaintiff’s assertion of equitable estoppel, because Ingemunson is

not a party.

¶ 43   The common-law doctrine of equitable estoppel parallels the fraudulent-concealment

statute (735 ILCS 5/13-215 (West 2016)). Mauer v. Rubin, 401 Ill. App. 3d 630, 648 (2010).

Under that statute, the fraudulent action of a person other than the defendant may toll the

limitations period only if the other person was an agent or in privity with the defendant and the

defendant knew or approved of the fraudulent action. Cangemi v. Advocate South Suburban

Hospital, 364 Ill. App. 3d 446, 461 (2006) (“ ‘ “The fraudulent concealment must have been that

of the party sought to be charged, and a mere allegation of proof that it was the act of his agent

will not be sufficient, unless he is in some way shown to have been instrumental in or cognizant

of the fraud” ’ ”) (quoting Wood v. Williams, 142 Ill. 269, 280-81 (1892), quoting Horace G.

Wood, Wood on Limitations, § 276 (1882))); see also Chicago Park District v. Kenroy Inc., 78
Ill. 2d 555, 563 (1980) (citing Wood, 142 Ill. at 280-81, with approval).

¶ 44   This same principle has been applied to the doctrine of equitable estoppel. For example,

in Barbour v. South Chicago Community Hospital, 156 Ill. App. 3d 324 (1987), the plaintiff sued

the defendant hospital alleging that, while she was a patient receiving an abortion, a tubal

ligation was also performed, without her consent or knowledge. Id. at 325. The plaintiff

contended that the hospital was equitably estopped from raising a statute-of-limitations defense,

because the hospital’s agents—a doctor and a nurse—fraudulently concealed the cause of action



                                               - 12 -
2019 IL App (2d) 180250


by telling the plaintiff that she was still fertile and providing her with birth control. Id. at 326.

The appellate court stated:

               “Under Illinois law, a principal is not estopped from raising the statute of

       limitations as a defense unless the principal knew, or participated in, the concealment

       alleged to have been committed by the agent.” Id. at 330 (citing Wood, 142 Ill. at 280-81,

       and Kenroy, 78 Ill. 2d at 563.

The court then noted:

       “[The plaintiff] does not allege that the hospital’s board of directors knew of the alleged

       conspiracy nor does [the plaintiff] claim that any other department chief was aware of the

       alleged conspiracy. Instead, [the plaintiff] attempts to hold the hospital, as principal,

       liable for an agent’s alleged concealment of a cause of action. However, Illinois courts,

       including the supreme court, have refused to expand the doctrine of equitable estoppel

       *** to include an unknowing principal.” Id. at 330-31 (citing Wood, 142 Ill. 269, and

       Kenroy, 78 Ill. 2d 555.

¶ 45   Here, plaintiff alleged that in 1984 or 1985 he visited Ingemunson to “report the crime”

and that Ingemunson threatened to charge plaintiff with a crime and accused him of slandering

defendant.    Plaintiff fails to allege that defendant knew of Ingemunson’s alleged threat or

accusation.   Because defendant could be, at best, an unknowing principal, the doctrine of

equitable estoppel does not apply to toll the limitations period. See id. (citing Wood, 142 Ill.
269, and Kenroy, 78 Ill. 2d 555.

¶ 46                                    4. Equitable Tolling

¶ 47   Plaintiff also argues that his claims were timely because equitable tolling tolled the

limitations period, due to defendant’s and Ingemunson’s false threats. Defendant argues that

plaintiff forfeited this issue because he raised it only in a footnote in his response to defendant’s

                                               - 13 -
2019 IL App (2d) 180250


motion to dismiss. However, plaintiff also raised his equitable-tolling argument during the

hearing on defendant’s motion to dismiss. Accordingly, we determine that plaintiff did not

forfeit this issue.

¶ 48    “Equitable tolling of a statute of limitations may be appropriate if the defendant has

actively misled the plaintiff, or if the plaintiff has been prevented from asserting his or her rights

in some extraordinary way, or if the plaintiff has mistakenly asserted his or her rights in the

wrong forum.” Clay, 189 Ill. 2d at 614. “ ‘Extraordinary barriers include legal disability, an

irredeemable lack of information, or situations where the plaintiff could not learn the identity of

proper defendants through the exercise of due diligence.’ ” American Family Mutual Insurance

Co. v. Plunkett, 2014 IL App (1st) 131631, ¶ 32 (quoting Thede v. Kapsas, 386 Ill. App. 3d 396,

403 (2008)).

¶ 49    Here, plaintiff does not contend that, after he reached the age of majority, defendant

misled him or otherwise attempted to prevent him from asserting his rights in a timely manner.

Further, Ingemunson’s alleged false threats, which might have occurred before plaintiff turned

20, did not constitute an extraordinary barrier that prevented him from filing his lawsuit. See

Clay, 189 Ill. 2d at 614. Instead, plaintiff was “prevented” from filing his lawsuit only by his

own failure to obtain legal advice. This is not the sort of extraordinary situation in which

equitable tolling applies.

¶ 50    Plaintiff cites Ralda-Sanden v. Sanden, 2013 IL App (1st) 121117, to support his

argument that equitable tolling applies here. In Ralda-Sanden, the plaintiff filed a complaint

under the Illinois Parentage Act of 1984 (750 ILCS 45/1 et seq. (West 2010)) to establish

paternity nearly two years after the expiration of the limitations period. The complaint was

dismissed under section 2-619 of the Code. Ralda-Sanden, 2013 IL App (1st) 121117, ¶¶ 17-18.

On appeal, the plaintiff argued that the limitations period should be equitably tolled because she

                                                - 14 -
2019 IL App (2d) 180250


had not discovered that her putative father was alive until July 2011, three months before she

filed her complaint. Id. ¶ 18. The appellate court agreed, reasoning that the uncontroverted

affidavits of the plaintiff and her mother established that the plaintiff’s mother withheld

information concerning the plaintiff’s putative father, due to his violent behavior and his threats

to kill the mother and her family. Id. ¶ 25. Accordingly, the court found that an extraordinary

barrier prevented the plaintiff from asserting her rights and that the limitations period should

therefore be equitably tolled. Id. ¶ 26.

¶ 51   In this case, defendant’s alleged abuse and threats ended when plaintiff was 9 or 10 years

old, long before defendant reached the age of 18, and Ingemunson’s alleged threats occurred

when plaintiff was 20 or 21 years old. Nothing prevented plaintiff from filing a complaint within

the limitations period, between the ages of 18 to 20. Thus, this case is distinguishable from

Ralda-Sanden.

¶ 52                                   5. Public Policy

¶ 53   Plaintiff urges this court to ignore the applicable statute of limitations because it is

against public policy. We disagree.

¶ 54   Statutes of limitations are legislative enactments that afford plaintiffs a reasonable time to

present their claims and protect defendants and courts from having to deal with stale claims “in

which the search for truth may be seriously impaired by the loss of evidence; whether by death

or disappearance of witnesses, fading memories, disappearance of documents, or otherwise.

[Citations].” United States v. Kubrick, 444 U.S. 111, 117 (1979); see also Softcheck v. Imesch,

367 Ill. App. 3d 148, 157 (2006).

¶ 55   In this case, plaintiff’s claims were barred by the applicable statute of limitations on

plaintiff’s twentieth birthday in 1984. At that time, defendant had a vested right to invoke the

statute of limitations as a defense to plaintiff’s cause of action. See M.E.H. v. L.H., 177 Ill. 2d

                                               - 15 -
2019 IL App (2d) 180250


207, 214-15 (1997).      That right cannot be taken away without offending the due process

protections of our state’s constitution. Id. at 215; see also Clay, 189 Ill. 2d at 609 (“under Illinois

law, the barring of an action by a statute of limitations creates a vested right in favor of the

defendant, and the action cannot later be revived”).

¶ 56   The legislature’s purposes in enacting statutes of limitations are legitimate, and defendant

has a vested right to invoke the applicable statute as a defense to plaintiff’s claims. “This is no

less true where the tort alleged, as here, is particularly loathsome.” Softcheck, 367 Ill. App. 3d at

157.

¶ 57                                      III. CONCLUSION

¶ 58   For the reasons stated, we affirm the trial court’s judgment.

¶ 59   Affirmed.




                                                - 16 -